DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application has been examined under the pre-AIA  first to invent provisions. 

	The amendment filed May 17, 2022 is acknowledged and has been entered.  Claims 67 and 77 have been amended.  Claims 82-85 have been added.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

In the claims:

Claims 67, 69-71, 77, and 79-85 have been renumbered as claims 1-12, respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or fairly suggest methods of treating allergic rhinitis, urticaria, or scleroderma in a patient, said method comprising administering to the patient an effective amount of the anti-IL-13 antibody according to the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 67, 69-71, 77, and 79-85 have been allowed.

Claims 67, 69-71, 77, and 79-85 have been renumbered as claims 1-12, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
June 1, 2022